FILED
                            NOT FOR PUBLICATION                                JUL 30 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50295

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03607-BEN-1

 v.
                                                 MEMORANDUM*
JOSE JIMENEZ-ORTIZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted July 27, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Jose Jimenez-Ortiz appeals from the district court’s judgment and challenges

the 92-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jimenez-Ortiz challenges the district court’s denial of a minor role

adjustment under U.S.S.G. § 3B1.2(b). This court reviews de novo the district

court’s interpretation of the Sentencing Guidelines and for clear error its factual

determination that a defendant is not a minor participant. See United States v.

Rodriguez–Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). To the extent Jimenez-

Ortiz did not object in the district court on the specific grounds raised here, we

review for plain error. See United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010).

      Jimenez-Ortiz first contends that the district court erred by failing to

compare him to other participants in the criminal scheme. There is no evidence in

the record that the district court improperly ignored the culpability of other known

participants. See United States v. Rosas, 615 F.3d 1058, 1068 (9th Cir. 2010);

United States v. Cantrell, 433 F.3d 1269, 1283 (9th Cir. 2006).

      Jimenez-Ortiz next contends that the district court erred by failing to

consider his asserted lack of understanding and knowledge regarding the drug

trafficking organization’s operations. The district court properly took into account

the totality of the circumstances and did not clearly err by concluding that Jimenez-

Ortiz failed to meet his burden of proving that he was entitled to a minor role

adjustment. See United States v. Hurtado, 760 F.3d 1065, 1068-69 (9th Cir. 2014);


                                           2
United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011).

Moreover, the district court was not required to accept Jimenez-Ortiz’s self-serving

statements as true, especially in light of evidence undermining his credibility,

including shifting accounts about his border crossing the week before the instant

offense. See United States v. Ocampo, 937 F.2d 485, 491 (9th Cir. 1991); United

States v. Lui, 941 F.2d 844, 849 (9th Cir. 1991).

      Jimenez-Ortiz also contends that the district court failed to make adequate

findings about his role in the offense, thereby preventing this court from engaging

in meaningful appellate review. The record reflects that the district court clearly

denied a minor role adjustment and provided an explanation sufficient for our

review. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc);

United States v. Rexford, 903 F.2d 1280, 1282 (9th Cir. 1990).

      Jimenez-Ortiz also argues that reversal is required because, when denying

the minor role adjustment, the district court discounted his account of the offense

due to the fact that he exercised his privilege against self-incrimination by refusing

to discuss the offense with the Probation Officer. The district court did not plainly

err. The district court’s statements about Jimenez-Ortiz’s decision not to discuss

matters with the Probation Officer show that the court did not hold the exercise of

a constitutional right against him, but instead explained that Jimenez-Ortiz’s


                                          3
decision reduced the likelihood that there would be sufficient evidence to warrant a

lower sentence. See United States v. Lapierre, 998 F.2d 1460, 1467-68 (9th Cir.

1993) (recognizing that, if there is insufficient evidence to establish eligibility for

an adjustment, denial of a reduction is appropriate even if the lack of evidence

results from the exercise of constitutional rights).

      Finally, Jimenez-Ortiz argues that the district court improperly denied a

minor role adjustment in order to create a Sentencing Guidelines range that would

allow a 92-month sentence. This contention is belied by the record. The record

reflects that the 92-month sentence was below the Guidelines range, that the court

recognized that the sentence was a variance, and that the court determined that,

based on the law and the facts, Jimenez-Ortiz should not receive a minor role

adjustment.

      AFFIRMED.




                                            4